DETAILED ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Glenn on 3/22/21.
In the claims please change to read:
Claim 1, Line 10, please change “the priority sequence” to -- a priority sequence --.
Claim 1, Line 17, please change “a priority sequence” to -- the priority sequence --.
Claim 1, Line 19, please change “a first device” to -- the first device --.  And change “a second device” to -- the second device --.
Claim 8, Line 11, please change “the priority sequence” to -- a priority sequence --.
Claim 8, Line 18, please change “a priority sequence” to -- the priority sequence --.
Claim 8, Lines 19-20, please change “a first device” to -- the first device --.  And change “a second device” to -- the second device --.
Claim 15, Line 11, please change “the priority sequence” to -- a priority sequence --.
Claim 15, Line 18, please change “a priority sequence” to -- the priority sequence --.
Claim 15, Lines 19-20, please change “a first device” to -- the first device --.  And change “a second device” to -- the second device --.
Allowable Subject Matter
Claims 1-3, 6-10, 13-17 and 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Kasmir et al. (Kasmir; US 2015/0319411) discloses a method ([0086]) comprising: receiving video data indicative of activity captured within a field of view of a camera ([0216]); determining characteristics ([0148] assigned priority for each remote computing device) of a first device ([0148] first remote computing device) and a second device ([0148] second remote computing device) associated with a security system (Fig 3, [0263]) related to the camera (208 of Fig 5); determining, by a processor (2502 Fig 25; 2610,  2618 Fig 26), a priority sequence for providing a notification regarding occurrence of the activity based on the characteristics ([0148] generating a doorbell communication request regarding the visitor; sending the doorbell communication request to the first remote computing device due to the first priority), the priority sequence indicating that a first device is to be provided the notification before a second device ([0093], [0148]); providing the notification to the first device ([0093], [0148]); receiving a response from the first device, the response indicating an action to be performed in response to the occurrence of the activity; and performing the action based on the response indicating that the action is to be performed in response to the occurrence of the activity ([0098] user can accept a request by answering a doorbell communication request or initiating two-way audio communication between a doorbell and a remote computing device (e.g., to enable a visitor and a user to talk to each other); [0476] no response from user generates recorded message). Kasmir determines first operational characteristics ([0092], [0372] higher priority operating with administrative privileges) and second operational characteristics ([0092], [0372] lower priority operating without administrative privileges), that are different, and sets he priority sequence based on the first and second operational characteristics ([0092], [0372]).
Islam et al. (Islam; US 2002/0059627) discloses an end device that includes an operating system that controls media manipulation is controlled to provide a quality of service specified by a user.  Islam discloses a first operational characteristics include a first video processing functionality of the first device, and the second operational characteristics include a second video processing functionality of the second device, the second video processing functionality providing a higher quality video processing than the first video processing functionality ([0018] each end device receives parameters defining the user's video quality demands and compares these parameters with parameters indicating the state of the video processing performed by the end device. If the user's quality demands are not satisfied, video quality is increased towards the user's video quality demands. If no resources that can be used for this purpose remain available in the end device, the local media agent passes the parameters defining the user's quality demands to remote media agents located in the other end devices).
While Kasmir and Islam disclose systems for assigning priority to video devices to receive video data, the prior art of record fails to teach or render obvious, alone or in combination, the unique system wherein determining the characteristics includes: determining operational characteristics of two devices, and a setting a priority sequence based on the operational characteristics of the devices, including the video processing functionality, wherein the first device provides a higher quality video processing than the second device; determining, a priority sequence for providing a notification regarding occurrence of an activity based on the characteristics, the priority sequence indicating that the first device is to be provided the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Hai can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK S RUSHING/Primary Examiner, Art Unit 2685